Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office Action.   Claims 1-21 are currently pending and have been rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/22 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments with respect to 103 Rejection have been fully considered but are moot in view of reevaluation of King in view of Ramamurthy  

    PNG
    media_image1.png
    491
    813
    media_image1.png
    Greyscale

Examiner responds, “automatically initiating one or more devices of the computing system to capture contemporaneously with an authorized user performing activities…” is interpreted as automatically recording the user’s interactions as they are received through the user’s interface (Figure 2, 0024)

    PNG
    media_image2.png
    608
    803
    media_image2.png
    Greyscale

 (0179(bottom))

Claim Rejections - 35 USC § 112(b) or Pre-AIA , 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, referring back to Claim 1, recites “the change”.   There is insufficient antecedent basis for this limitation.  
“The change” is first recited in Claim 7.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over King (2017/0090736) in view of Ramamurthy (2006/0184410).  

Regarding Claim 1, King discloses:  A computer-implemented method (Figure 1(104), 0019-0020 -  host system 104), comprising: 
monitoring, by one or more processors in a shared computing environment, tasks performed within the shared computing environment by an authorized user via at least one interface of a computing system; (Figure 2, 0013, 0024-SME’s messages/actions to solve problems; The log elements 204a may be threads, comments, entries provided by users, pictures, URL links, etc., hereinafter "content." For example, each log element 204a may be a thread that addresses one sub-problem, a comment directed to a specific user, thoughts and conversations, etc., or combinations thereof.)
determining, by the one or more processors, based on the monitoring, that the authorized user is initiating a given task, wherein the given task is a recurring (Figure 2, 204(a, c, d), 0013, – the interactions by a SME to solve the problem) 
querying, by the one or more processors, a repository accessible to the one or more processors in a shared computing environment to determine if the repository comprises a runbook comprising guidance relevant to the given task; based on the querying, determining that the repository does not comprise the runbook; (0012, 0029(bottom), Figure 2 (206(a)-Runbook choices) - [0012] As problems arise in various systems, an attempt may be made to resolve the problem with a runbook, i.e., using a set of predefined or predetermined instructions, actions, and/or steps to perform to resolve the issue.  The runbook may be a pre-existing process or instruction manual that has been tested and ensured for solving a variety of problems related to one or more systems and problems associated with the one or more systems.  If an existing runbook does not provide a solution to the problem in the system, the problem may be routed to one or more subject matter experts (SME))
based on the determining, automatically initiating one or more devices of the computing system to capture contemporaneously with an authorized user performing activities to complete the given task, the activities performed by the authorized user to complete the task, (Figure 2, 0024 – “automatically initiating one or more devices of the computing system to capture contemporaenously…” is interpreted as automatically recording the user’s interactions as they are received through the user’s interface)
and to cognitively analyze the activities performed by the authorized user to complete the given task, (Examiner notes underlined language is directed to intended use and given limited patentable weight; 
Figure 2, 0038(bottom) –the NLP analysis is interpreted as cognitively analyze the activities performed by the authorized user to complete the given task,
Figure 2-[0038] In an alternative embodiment and/or in combination with the above described process, the tagging may be performed automatically by the collaborative effort system.  For example, in some embodiments, a user may not tag the log entries, but when the collaborative effort system is closed, a process and/or algorithm may be performed (interpreted as cognitively analyzing).  For example, a natural language process (NLP) and analytic analysis may be applied to the content of the collaborative effort system.  Log elements of the content may then be identified by the NLP and analytic analysis to tag or apply annotations to various log elements or portions thereof.  The tagged and/or annotated log elements may then be presented to a user in a user interface for review and/or approval. (receiving the user’s approval via the user interface of the tags and/or annotated log elements is interpreted as capturing activities in real-time). The approved log elements may then be used to form a runbook.
Figure 1(104), 0019-0020, 0038 –  [0020] The host system 104 (as the device) may also operate as an application server.  The host system 104, in such embodiments, may execute one or more computer programs, including the collaborative effort system 110, to provide aspects of embodiments as described herein.  Processing may be shared by the user system 102 and the host system 104 by providing an application to the user system 102.)
wherein the capturing comprises capturing structured and unstructured data of the authorized user, (Figure 2, 0024, 0027- “relevancy” tags 204c (structured data); comments, entries, etc. (unstructured data) 
 [0027] As shown in FIG. 2, the tagging element 204c, when selected, may provide one or more options in an annotating element 204d to tag the associated log element 204a. That is, a user may determine and select a tag or indicator to be associated with the log element 204a, thus indicating the relevancy of the particular selected log element 204a. (structured data)
(0013, 0024-The log elements 204a may be threads, comments, entries provided by users, pictures, URL links, etc., hereinafter "content." For example, each log element 204a may be a thread that addresses one sub-problem, a comment directed to a specific user, thoughts and conversations, (unstructured data) etc., or combinations thereof.)
determining, by the one or more processors, based on the monitoring, that the authorized user has completed the given task;  (Figure 2, 0038(bottom) – receiving via the user interface the user approving the log elements is interpreted as “determining, based on the monitoring, that the authorized user has completed the task”   0034, Figure 3A- Alternatively, receiving a closing of the dialog box and forming a complete log, content history, transcript, etc. of the content of the discussion is interpreted as “determining, based on the monitoring, that the authorized user has completed the task”
0038-In an alternative embodiment and/or in combination with the above described process…The tagged and/or annotated log elements may then be presented to a user in a user interface for review and/or approval.  (interpreted as completed)) The approved log elements may then be used to form a runbook.)
0034- In FIG. 3A, a dialog box 300 is shown providing a confirmation that the collaborative effort system is being closed and additional commentary and/or information are provided therein.  When closed, the collaborative effort system may form or generate a complete log, content history, transcript, etc. of the content of the discussion that was conducted within the collaborative effort system.  The dialog box 300 may also include an option 302 to create a runbook based on the tagging during the discussion and collaborative effort performed within the collaborative effort system.  That is, a user, when closing the discussion within the collaborative effort system (after resolving a problem) may automatically have a runbook generated from the discussion based on the tagging.  
based on the determining, stopping, by the one or more processors, the capturing by the one or more devices of the activities performed by the authorized user; 
0034, 0038 - closing the collaborative group software is interpreted as a stopping of the capturing of activities performed by the user via that software 
0034- In FIG. 3A, a dialog box 300 is shown providing a confirmation that the collaborative effort system is being closed and additional commentary and/or information are provided therein.  When closed, the collaborative effort system may form or generate a complete log, content history, transcript, etc. of the content of the discussion that was conducted within the collaborative effort system.  The dialog box 300 may also include an option 302 to create a runbook based on the tagging during the discussion and collaborative effort performed within the collaborative effort system.  That is, a user, when closing the discussion within the collaborative effort system (after resolving a problem) may automatically have a runbook generated from the discussion based on the tagging.  
 0038(bottom) –In an alternative embodiment and/or in combination with the above described process, the tagging may be performed automatically by the 
collaborative effort system.  For example, in some embodiments, a user may not 
tag the log entries, but when the collaborative effort system is closed, a process and/or algorithm may be performed.  For example, a natural language process (NLP) and analytic analysis may be applied to the content of the collaborative effort system.  Log elements of the content may then be identified by the NLP and analytic analysis to tag or apply annotations to various log elements or portions thereof.  The tagged and/or annotated log elements may then be presented to a user in a user interface for review and/or approval.  The approved log elements may then be used to form a runbook. 
and generating, by the one or more processors, the runbook comprising the guidance relevant to the given task from the captured activities.  (0038(bottom) - The tagged and/or annotated log elements may then be presented to a user in a user interface for review and/or approval. The approved log elements may then be used to form a runbook)
Figure 3A, 0034- That is, a user, when closing the discussion within the collaborative effort system (after resolving a problem) may automatically have a runbook generated from the discussion based on the tagging 
King does not explicitly state the unstructured data includes audio; wherein the 
one or more devices comprise an audio capture device and a screen recorder. Ramamurthy, “System and Method For Capture of User Actions and Use of Capture Data in Business Processes,” discloses this limitation  (0179- listeners capture “information on the screen” (screen recorder); audio from the telephone conversation recorded (unstructured audio; captured by an audio capture device) 
 [0179] A user working at a task on a workstation will activate one or more 
of the input devices in the course of performing the task.  As shown in FIG. 2, 
listeners receive raw information representative of mouse clicks, key actuations, and so forth, and provides such raw information to the desktop observer 557.  The listeners 550 may capture all control information on the screen, the control data, screen images, and control images.  In a preferred embodiment, the raw data is assembled or packaged into an XML format and stored in the form of XML scripts or sentences in memory 558.  In addition, audio may be simultaneously recorded from an audio input while user interactions are occurring and user interaction data is being captured.  For example, a user engaged in a business activity involving receiving telephone orders and entering information obtained from a caller into a database on a computer may have audio from the telephone conversation recorded in addition to the user interaction data from the various input devices.  Similarly, video depicting the user's activities may also be recorded by a camera.
0050-0051 -Another aspect of the present invention provides that audio and/or video recordings are made to capture activities, such as the activity of the user and others, that are not directly the result of interacting with a software application on the computer or workstation.  For example, the telephone discussions by the user, meetings in which the user participates and physical activities by the user in performing the tasks may be captured, preferably as XML components or elements to contextualize the relevance and relationship of a user's interaction with a software application being used in connection with a business process.  The recording preferrably includes context markers and time stamps to aid in matching and synchronizing different recorded portions with other captured data.  This capture of the manual elements of the user's process may also use other recording and/or capturing measures in addition to or in place of the audio and/or video recording. 
0051-…The presentation system may also display related annotations, images and graphics of the user and the application interactions combined with the captured audio and video data of the activities surrounding and relating to the user interaction or process.  A presentation system may be used to present together all of the captured data relating to a business process, no matter how captured or in what form)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify King’s initiated devices to include Ramamurthy’s (0179(bottom)), “helping to present together all of the captured data relating to a business process, no matter how captured or in what form.” (0050, 0051) 

Regarding Claim 2, King in view of Ramamurthy discloses:  The computer-implemented method of claim 1, further comprising: obtaining, by the one or more processors, a notification that a user is initiating the given task; (Figure 2, 204 (a, c, d) -0024-0027- user creating new log elements 204a) and providing, by the one or more processors, the runbook to the user.  (0029(bottom) -Further, links to runbooks or other pre-existing material that are associated with the problem and/or associated with systems, elements, etc. associated with the program or other systems that includes the problem may be provided in supporting elements 206a.)

Regarding Claim 3, King in view of Ramamurthy discloses:  The computer-implemented method of claim 1, wherein the determining that the authorized user is initiating the given task comprises: monitoring the authorized user accepting an assignment to complete the given task through a ticketing system accessible via the computing system.  (Figure 2 (202a-Ticket 1001) – Also included in the first window 202 may be one or more modifiable fields 202a that provide additional general information related to the problem, including, but not limited to priority, status, impact, etc. As shown, FIG. 2 indicates a matter number "ticket 1001."/)

Figure 2, 204 (a, c, d) -0024-0027- user creating new log element 204a for an interaction)

Regarding Claim 6, King in view of Ramamurthy discloses:   The computer-implemented method of claim 1, wherein the runbook comprises elements selected from the group consisting of: audio generated by the authorized user, captured by the audio capture device, contemporaneously with the authorized user performing the task, commands executed by the authorized user through the at least one interface, tools executed by one or more computing resources comprising the shared computing environment, accessed by the authorized user through the at least one interface, screen movements, captured by the screen recorder, executed by the P201800728US01-39-authorized user in the at least one interface, and text generated by the authorized user contemporaneously with the authorized user performing the task.  (0034-When closed, the collaborative effort system may form or generate a complete log, content history, transcript, etc. of the content of the discussion that was conducted within the collaborative effort system.  The dialog box 300 may also include an option 302 to create a runbook based on the tagging during the discussion and collaborative effort performed within the collaborative effort system.  That is, a user, when closing the discussion within the collaborative effort system (after resolving a problem) may automatically have a runbook generated from the discussion based on the tagging).

Regarding Claim 7, King in view of Ramamurthy discloses: The computer-implemented method of claim 1, wherein the capturing and cognitively analyzing the activities further comprising: 
determining, based on the monitoring, that the authorized user has changed from utilizing a first tool through the at least one interface to utilizing a second tool through the at least one interface, wherein the first tool and the second tool comprise tools executed by one or more computing resources comprising the shared computing environment; (Figure 3A box (in response to closing Figure 2 tool) is detecting a changing from Figure 2 tool to Figure 4 tool) 
[0034] Turning now to FIG. 3A, an illustration of the closing function of a 
user interface of a collaborative effort system as described herein is shown...  
[0039] Turning now to FIG. 4, a non-limiting example of a runbook generated in accordance with embodiments disclosed herein is shown.  Runbook 400 may be a modifiable document, such as a modifiable text document, and may be the output of the algorithm described with respect to FIGS. 3A and 3B.)  
prompting, by the one or more processors, the authorized user, through the at least one interface, to provide an explanation for the change; and capturing, by the one or more processors, the explanation for use in generating the runbook.  (Figure 3A (302) – “Create Runbook From Transcript”;  0034- The dialog box 300 may also include an option 302 to create a runbook based on the tagging during the discussion and collaborative effort performed within the collaborative effort system.)

Regarding Claim 8 King in view of Ramamurthy discloses:   The computer-implemented method of claim 7, the prompting comprising: displaying, by the one or more processors, a pop-up input field in the at least one interface to accept the explanation via text input by the authorized user.  (Examiner notes underlined language is directed to intended use and given limited patentable weight; Figure 3A (302) (Box) – “Create Runbook From Transcript)

Regarding Claim 9, King in view of Ramamurthy discloses:  The computer-implemented method of claim 1, further comprising: deploying, by the one or more processors, the runbook in a test environment; simulating, by the one or more processors, an event to be mitigated by completing the given task in the test environment; and monitoring, by the one or more processors, usage of the runbook to complete the task in the test environment, wherein the monitoring comprises collecting statistics reflecting a success rate of utilizing the runbook to complete the task.  
[0012] “As problems arise in various systems, an attempt may be made to resolve the problem with a runbook, i.e., using a set of predefined or predetermined instructions, actions, and/or steps to perform to resolve the issue.  The runbook may be a pre-existing process or instruction manual that has been 
tested (test environment) and ensured for solving a variety of problems related to one or more systems and problems associated with the one or more systems…”(simulating event to be mitigated by completing the given task in the test environment); Examiner notes “ensured for solving a variety of problems related to one or more system(s) and problem(s) associated with the one or more systems” is interpreted to mean a number of problems that were solved were successful tests (success rate)) 

Regarding Claim 10, King in view of Ramamurthy discloses:  The computer-implemented method of claim 9, further comprising: determining, by the one or more processors, that the collected statistics reflect a success rate above a pre-determined threshold for the runbook; (0012- The runbook may be a pre-existing process or instruction manual that has been tested and ensured for solving a variety of problems related to one or more systems and problems associated with the one or more systems…” (the number of successful tests that ensured the solving of the variety is interpreted as the threshold)
and based on the determining, deploying, by the one or more processors, the runbook to the repository.   (Figure 2, 0029(bottom)- Further, links to runbooks or other pre-existing material that are associated with the problem and/or associated with systems, elements, etc. associated with the program or other systems that includes the problem may be provided in supporting elements 206a.)

Regarding Claim 11, King in view of Ramamurthy discloses:  The computer-implemented method of claim 10, wherein the deploying comprises: indexing, by the one or more processors, the runbook in the repository such that it can be identified (Figure 2 (206a), 0029- Further, links to runbooks or other pre-existing material that are associated with the problem and/or associated with systems, elements, etc. associated with the program or other systems that includes the problem may be provided in supporting elements 206a.)

Regarding Claim 12, King in view of Ramamurthy discloses:  The computer-implemented method of claim 1, further comprising: providing, by the one or more processors, to the authorized user, through the at least one interface, a mechanism to stop and restart the capture of the activities.  (Figure 3A (stop); 0039-0041,Figure 4- modifying runbook before saving as final runbook)

Regarding Claim 13, King in view of Ramamurthy discloses: The computer-implemented method of claim 1, further comprising: providing, by the one or more processors, to the authorized user, through the at least one interface, a method to edit contents of the runbook.  (0039-0041,Figure 4- modifying runbook)

Claim 14-7 and 19-20 stand rejected based on the same citations and rationale as the Claims above. 


Claims 5 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over King (2017/0090736) in view of Ramamurthy (2006/0184410) in view of Wisgo (2015/0309811)

Regarding Claim 5, King in view of Ramamurthy discloses:  The computer-implemented method of claim 1. King does not explicitly state; However, Wisgo, directed to managing applications (0001), discloses:   wherein the determining that the authorized user is initiating the given task comprises: intercepting, by the one or more processors, an alert provided to the at least one interface by one or more programs monitoring hardware and software elements of the shared computing environment.   [0110] New management opportunities may also relate to the display of visual interfaces provided by the dynamic libraries 518 (e.g., GUIs).  Current mobile platforms might be configured such that the mobile device only displays a single mobile application interface at any given time.  The managing application 504 overcomes this limitation by binding the dynamic libraries to the managing application process.  As a result, the application manager 520 may intercept display commands from the dynamic libraries 518 and control when and how a visual interface is presented at a mobile device.  The application manager 520 may, for example, customize a visual interface of a dynamic library 518 and determine where that visual interface should be presented at the display screen of a mobile device.  The application manager 520 may adjust the dimensions of the visual interface of a dynamic library 518.  The application manager 520 may also intercept notifications generated by dynamic libraries 518 (e.g., alerts, status updates) and customize the notifications before presentation to the end user.  The application manager 520 may control which dynamic libraries 518 appear in the foreground or the background at the workspace.  The application manager 520 may also define unique gestures and custom commands for interacting the with dynamic libraries 518 at the mobile device.  Custom commands may include, for example, logging out of the managing application, manually initiating an update to the management policies 522, and other types of custom commands that will be appreciated with the benefit of this disclosure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Wisgo’s intercepting of an alert provided to the at least one user interface to King’s determination that a task is initiated, helping customize notifications that are presented to the user device (0110) 

Claim 18 stands rejected based on the same citations and rationale as applied to Claim 5. 

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over King (2017/0090736) in view of Ramamurthy (2006/0184410) in view of Nama (2020/0312299)

Regarding Claim 21, King in view of Ramamurthy discloses:The computer-implemented method of claim 1, wherein the capturing and cognitively analyzing the activities further comprising: 
determining, by the one or more processors, that the authorized user is initiating an activity through the at least user interface; (Figure 3A box (in response to closing the Figure 2 tool); [0034] Turning now to FIG. 3A, an illustration of the closing function of a user interface..)  
prompting, by the one or more processors, the authorized user, through the at least one interface, to provide an explanation for the change; and capturing, by the one or more processors, the explanation for use in generating the runbook.  (Figure 3A (302) – checking “Create Runbook From Transcript”;  
0034- The dialog box 300 may also include an option 302 to create a runbook based on the tagging during the discussion and collaborative effort performed within the collaborative effort system.)
King does not explicitly state the explanation is an “audio” explanation, nor the capturing of the explanation is “by the audio capture device.”  
Nama, directed to “Semantic Intelligent Task Learning and Adaptive Execution” discloses, automating tasks in response to voice instructions or commands (0042, 0055).
[0042] In some embodiments, input mechanism 124 may be any suitable mechanism or user interface for providing user inputs or instructions to electronics device 120. Input mechanism 124 may take a variety of forms, such as …one or more sensors (e.g., …voice recognition, etc.). 
[0055] PA's fulfillment actions on applications can perform or automate a plurality of tasks when the user invokes commands by voice or text. 
[0047] In some embodiments, the electronics device 120 may include a microphone 122. For example, electronics device 120 may include microphone 122 to allow the user to transmit audio (e.g., voice audio) for speech control and navigation of applications 1-N 127, during a communications operation or as a means of establishing a communications operation or as an alternative to using a physical user interface. The microphone 122 may be incorporated in the electronics device 120, or may be remotely coupled to the electronics device 120. For example, the microphone 122 may be incorporated in wired headphones, the microphone 122 may be incorporated in a wireless headset, the microphone 122 may be incorporated in a remote control device, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Nama’s audio and audio capture device to King in view of Ramamurthy’s user interactions, utilizing voice instructions or commands to perform or automate a plurality of tasks (0042, 0055), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
2018/0348997-   “RULE ENGINE SYSTEM AND METHOD FOR HUMAN-MACHINE INTERACTION’
(0026-0029 – capturing user input via a voice command through a microphone on an input device, the input providing instructions to manipulate, edit, or use visual data;  
[0026] The visual data may be provided via a graphical user interface (e.g., a screen). The graphical user interface may be configured to receive user input, e.g., via a 
[0027] The user input device 105 may comprise a mouse 106, a keyboard 107, a microphone 108, a touch screen 109, and a camera 110, some of which may be optional. Each of the user input device may be configured to capture a user input, e.g., a click or a screen cursor movement action through the mouse 106, a keyboard entry through the keyboard 107, a voice command through the microphone 108, a touch command through the touch screen 108, or a gesture command through the camera 110.)
[0029] In some embodiments, the system 100 is a system for monitoring and stimulating user actions to contents retrieved from a network (e.g., contents retrieved from servers, computers, or similar devices or storage medium coupled through the network 20) and retrieved to an end-user computing device (e.g., computing device 10a). The system 100 may comprise an end-user computing device (e.g., the computing device 10a) accessing the contents retrieved from the network. A remote server (e.g., the server 11a) coupled to the end-user computing device and the network may be configured to perform one or more methods, e.g., method 200, disclosed in this disclosure.
2019/0392286
“INTEGRATED ASSISTANCE PLATFORM”
 (0059- With reinforcement learning, the machine learning model is continuously updated based on feedback received from a user or operator. Feedback can be provided via a user interface, or via text-to-speech, or by another means.

2021/0042134 –“PROVIDING NON-INVASIVE GUIDED ASSISTANCE TO A CLIENT DEVICE DOCUMENT ID”
(0031] In one or more embodiments, the administrator device 106 provides a chat window or other mechanism to enable a user of the administrator device 106 to interact directly with the user of the client device 104 via the chat platform 110. This may involve providing a text, video, or audio chat window that enables the users of the respective devices 104-106 to interface. In this way, the user of the administrator device 106 may obtain additional information to better understand the task that the user of the client device 104 needs assistance in performing”
2009/0210225 
“SUPPORTING ELECTRONIC TASK MANAGEMENT SYSTEMS VIA TELEPHONE”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623